The opinion of the court was delivered by
Redfield. J.
— In this case, the plaintiff’s witness, Steele, had testified that, in passing a certain point in the road, he made no delay, and did not turn aside from the main road. A witness on the part of the defendant, testified that, at this point, Steele’s horse did turn aside from the main road, and stood grazing for a long time. The plaintiff then, in reply, offered to prc^ve by witnesses who had not before testified, that Steele’s horse did not turn aside from the main road, and the court rejected the testimony.
If the fact, whether Steele’s horse turned aside from the road to graze, had been directly in issue in the case, the. testimony offered by the plaintiffs must have been received ; but that fact was no way material to the principal issue. It could not be important, except to impeach the'defendants’ witness or corroborate the plaintiff’s. • It is.no doubt competent foi the party to put almost any question, upon cross-examination, which he may consider important to test the accuracy or veracity of the witness. "But if the' question is in regard to a fact collateral to the issue, he must be content with the] answer of the witness, and cannot contradict him by indepen-j dent proof. If this were allowed, a single issue would branch] out into an indefinite number of collateral ones. I Starkie’s Ev. 182.6 ed. and authorities referred to. Hence, if in regard to any of those collateral questions, the witnesses should not agree, it is not, for the reason above stated, competent mr either party to adduce evidence in regard to such collateral fact. The question put to Steele, for the purpose of testing his consistency, might be perfectly competent., but the testimony given by the defendants’ witnesses upon this point, as it had no tendency to prove the main issue, was not competent, and, had it been objected to, would have been rejected. Hence, as Steele could not legally have been impeached by *588this collateral proof, neither could lie be supported in that manner.
In regard to the order of the justice, that the case should stand open until eleyen o’clock, it is obvious that it was made with reference to the time, as indicated by the chronometer, then before the eye of the court, and not to the apparent or true time, as determined by meridional observation. If this were not so, even, it was an order no more binding upon himself or the parties, than a mere mental resolution, which all mankind are permitted to forego at will.
Judgment affirmed.